Exhibit CERTIFICATIONS PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K for the year ended December 31, 2007 of Freedom Bancshares, Inc. (“Freedom”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Vincent D. Cater, Chief Executive Officer of Freedom, and Jennifer Wethington, Chief Financial Officer of Freedom, respectively, do each certify, pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the
